       Case 1:07-cr-00029-OWW Document 28 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:07-cr-00029-NONE-1
12                       Plaintiff,
13           v.                                         ORDER ADDRESSING APRIL 14, 2020 AND
                                                        APRIL 22, 2020 FILINGS
14    ALPHEOUS GORDON,
                                                        (Doc. Nos. 26, 27)
15                       Defendant.
16

17

18          The court has received and reviewed two filings submitted by defendant Alpheous Gordon

19   on April 14, 2020, and April 22, 2020. (Doc. Nos. 26, 27.) The documents purport to raise

20   numerous issues, many of which are difficult to decipher. From what the court can discern,

21   defendant first requests in his April 14, 2020 filing to amend a motion he contends was filed with

22   the court on March 19, 2020. However, no document bearing the March 19, 2020 date exists on

23   the docket of this case. However, a second filing, received by the court on April 22, 2020, does

24   bear a handwritten date of March 19, 2020. While the April 22, 2020 filing may be the document

25   defendant is seeking to amend, the filing does not contain sufficient information and is not in a

26   form that would permit the Court to construe it as a motion or motions.

27          In his April 14 and April 22, 2020 filings, defendant appears to raise concerns over the

28   presentence reports in this and other cases. (See Doc. Nos. 26 at 1 (mentioning “3-different
                                                       1
        Case 1:07-cr-00029-OWW Document 28 Filed 05/12/20 Page 2 of 3

 1   sentencing(s)”), 27 at 3.) Issues related to sentencing in this case were heard, considered and

 2   resolved more than a decade ago by the previously assigned district judge (Doc. No. 25), and the

 3   undersigned cannot identify any new sentencing-related issues over which this court could

 4   plausibly assert its jurisdiction. Defendant also raises concerns about having his central file and

 5   other records “corrected,” a concern seemingly related to his name as it appears in those records,

 6   but defendant never clearly states the issue or the authority authorizing judicial review of the

 7   matter about which he apparently complains. (See, e.g., Doc. No. 27 at ¶¶ 1, 3-5, 33.)

 8           Defendant also variably states that he is not requesting appointment of counsel, and that

 9   he is. (Compare Doc. No. 27 at ¶ 8 (“I . . . do not need to file a 2255 or 2254 or 2241. Not at this

10   time, no. But if [I am] to file, . . . I will file for appointment of counsel!”) with id. at 4 (“Next is

11   motion for appointment of counsel? [sic] (1) I am not an attorney, an [sic] I need a attorney to file

12   any appeal(s) to this Court(s), 2255 or 2254 or 2241, motions [sic].”).) Even if the undersigned

13   construed defendant’s April 22, 2020 filing as a motion for appointment of counsel, the motion

14   must be denied based on the far-ranging and speculative nature of defendant’s apparent request

15   that is not grounded in any law.

16           Finally, defendant appears to assert that various staff members at his current institution of

17   incarceration are making false statements, although it is unclear from defendant’s submissions

18   what the allegedly false statements relate to. (Doc. Nos. 26 at 1, 27 at ¶ 10.) Defendant claims to

19   have been threatened by staff in prison and/or to be having problems receiving his legal mail.

20   (Doc. Nos. 26 at 1-2; 27 at 4, 7.) This court does not have jurisdiction in the context of this
21   closed criminal case to address any such issues. Rather, issues related to the conditions of

22   defendant’s confinement must be raised in a civil complaint filed pursuant to 42 U.S.C. § 1983.

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                          2
       Case 1:07-cr-00029-OWW Document 28 Filed 05/12/20 Page 3 of 3

 1          In sum, no action will be taken in response to defendant’s April 14, 2020 and April 22,

 2   2020 filings (Doc. Nos. 26, 27) and to the extent those filings may be characterized as motions

 3   they are hereby terminated. Further filings in this closed criminal case that do not raise matters

 4   properly cognizable under habeas corpus or the Federal Rules of Criminal Procedure will be

 5   disregarded. In an abundance of caution, the Clerk of Court is directed to send defendant a

 6   blank prisoner civil rights packet along with this order.

 7   IT IS SO ORDERED.
 8
        Dated:     May 12, 2020
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
